Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 3, and 8, cancellation of claim 4 and  submission of new claims 18-20 in “Claims - 11/15/2021” have been acknowledged. 
This office action considers claims 1-3, 5-20 pending for prosecution and are examined on their merits.
Response to Arguments
       Applicant's arguments “Remarks - 10/16/2020  - Applicant Arguments/Remarks Made in an Amendment” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 5, 10-11, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al., of record (US 20090191427 A1 – hereinafter Liao).
Regarding Claim 1, Liao teaches an organic light-emitting diode (see the entire document; Fig. 1; specifically, [0028], and as cited below), comprising:

    PNG
    media_image1.png
    259
    275
    media_image1.png
    Greyscale

Liao – Fig. 1
a first electrode (Anode 110; Fig. 1; [0028]) and a second electrode (Cathode 190) disposed oppositely with each other (110 at bottom and 190 on top shown in Fig. 1);
a light-emitting layer (PHOSPHORESCENT LEL 150) disposed between the first electrode and the second electrode (150 between 110 and 190); and
a hole blocking layer ({1st HOLE-BLOCKING LAYER 161, 2nd HOLE-BLOCKING LAYER 162}) disposed between the light-emitting layer and the second electrode ({161, 162} between 150 and 190);
161, 162}) comprises at least two hole blocking sub-layers (161 and 162) which are stacked, and a lowest unoccupied molecular orbital (LUMO) energy level decreases sequentially in the at least two hole blocking sub-layers ([0243] states “Moreover, in order to facilitate the electron injection from the second HBL 162 into the first HBL 161, the LUMO energy difference between the first hole-blocking material in the first HBL 161 and the second hole-blocking material in the second HBL 162 is less than 0.5 V. Preferably, the LUMO energy difference is less than 0.3 V” – therefore, LUMO of 161 is greater than LUMO of 162).
But, Liao does not expressly disclose wherein an energy level difference L1 between the LUMO energy level of two adjacent hole blocking sub-layers among the at least two hole blocking sub-layers satisfies:
	L1≤0.15 eV.
	However, in para. [0243] Liao teaches “in order to facilitate the electron injection from the second HBL 162 into the first HBL 161, the LUMO energy difference between the first hole-blocking material in the first HBL 161 and the second hole-blocking material in the second HBL 162 is less than 0.5 V. Preferably, the LUMO energy difference is less than 0.3 V.”. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the LUMO energy difference between the first hole-blocking material in the first HBL 161 and the second hole-blocking material in the second HBL 162 can be ≤0.15 eV since 0.15 eV is less than 0.3 eV. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using the LUMO energy difference of less 0.3 eV between the first hole-blocking material in the first HBL 161 and the second hole-blocking material in the second HBL 162 to arrive at the recited limitation of 0.15 eV since 0.15 eV lies within “less than 0.3 eV”.
Regarding Claim 2, Liao teaches the organic light-emitting diode of claim 1, wherein along a direction from the light-emitting layer to the second electrode, the LUMO energy level decreases sequentially in the at least two hole blocking sub-layers (LUMO) energy level decreases sequentially in the at least two hole blocking sub-layers ([0243] states “Moreover, in order to facilitate the electron injection from the second HBL 162 into the first HBL 161, the LUMO energy difference between the first hole-blocking material in the first HBL 161 and the second hole-blocking material in the second HBL 162 is less than 0.5 V. Preferably, the LUMO energy difference is less than 0.3 V” – therefore, LUMO of 161 is greater than LUMO of 162), 
a highest occupied molecular orbital (HOMO) energy level decreases sequentially in the at least two hole blocking sub-layer ([0242] – “Preferably, the HOMO energy of the second hole-blocking material in the second HBL 162 should be lower than that of the first hole-blocking material in the first HBL 161” – therefore, HOMO energy level decreases upwardly), and 
the LUMO energy level of each of the at least two hole blocking sub-layers is lower than a LUMO energy level of the light-emitting layer ([0227] – “Moreover, in order 161 is lower than LUMO of 150).
Regarding Claim 5, Liao teaches the light-emitting diode of claim 1.
But, Liao does not expressly disclose wherein the energy level difference L1 between the LUMO energy level of the two adjacent hole blocking sub- layers among the at least two hole blocking sub-layers satisfies: 
	   L1≤0.1 eV.
However, in para. [0243] Liao teaches “in order to facilitate the electron injection from the second HBL 162 into the first HBL 161, the LUMO energy difference between the first hole-blocking material in the first HBL 161 and the second hole-blocking material in the second HBL 162 is less than 0.5 V. Preferably, the LUMO energy difference is less than 0.3 V.”. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the LUMO energy difference between the first hole-blocking material in the first HBL 161 and the second hole-blocking material in the second HBL 162 can be ≤0.1 eV since 0.15 eV is less than 0.3 eV.
Regarding claim 10, Liao teaches claim 1 from which claim 10 depends.
Liao does not expressly disclose wherein a thickness T1 of each of the at least two bole blocking sub-layers has a value range: 0 nm <T1 <5 nm.
However, Liao teaches “wherein the first hole-blocking layer and the second hole-blocking layer each has a thickness in the range of from 1 nm to 80 nm” – claim 6.
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using the thickness ranges disclosed in the prior art of record to arrive at the recited limitation.
Regarding claim 11, Liao teaches claim 10 from which claim 11 depends.
But, Liao does not expressly disclose wherein the thickness T1 of each of the at least two hole blocking sub-lavers has a value range: 0 nm < T1 < 3.5 nm.
However, Liao teaches “wherein the first hole-blocking layer and the second hole-blocking layer each has a thickness in the range of from 1 nm to 80 nm” – claim 6.
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using the thickness ranges disclosed in the prior art of record to arrive at the recited limitation.
Regarding Claim 14, Liao teaches the light-emitting diode of claim 1, further comprising a first carrier functional layer ({120, 130, 140} – Fig. 1) and a second carrier functional layer ({170, 180}); wherein the first carrier functional layer ({120, 130, 140}) is disposed between the first electrode and the light-emitting layer ({120, 130, 140} is between 110 and 150 see Fig. 1), and the second carrier functional layer ({170, 180}) is disposed between the hole blocking layer and the second electrode (({170, 180}) is between {161, 162} and 190 – see Fig. 1).
Regarding Claim 18, Liao teaches the organic light-emitting diode of claim 14, wherein the first carrier functional layer ({120, 130, 140} – Fig. 1) is a hole-type auxiliary functional layer, and the first carrier functional layer ({120, 130, 140}) have a multilayer structure including a hole injection layer (HIL 120), a hole transport layer (HTL 130) and an electron blocking layer (EBL 140), and the second carrier function layer ({170, 180}) includes an electron injection layer (EIL 180) and an electron transport layer (ETL 170).  
Regarding Claim 15, Liao teaches a display panel (display device – see [0288]), comprising a substrate (supporting substrate – see [0283]) and a plurality of pixel units disposed on a side of the substrate and arranged in an array, wherein each of the plurality of pixel units comprises the organic light-emitting diode of claim 1 (abstract; [0027] – “These include from very simple structures having a single anode and cathode to more complex devices, such as passive matrix displays having orthogonal arrays of anodes and cathodes to form pixels, and active-matrix displays where each pixel is controlled independently, for example, with thin film transistors .

Claim 3, 6-9, 12-13 are rejected under 35 U.S.C.103 as being unpatentable over Liao in view of Thompson et al., of record (US 20030059647 A1 – hereinafter Thompson).
Regarding claim 3, Liao teaches claim 1 from which claim 3 depends.
But, Liao does not expressly disclose wherein along a direction from the second electrode to the light-emitting layer, the LUMO energy level decreases sequentially in the at least two hole blocking sub-layers, a HOMO energy level decreases sequentially in the at least two bole blocking sub-layers, and the LUMO energy level of each of the at least two hole blocking sub-layers is lower than a LUMO energy level of the light-emitting layer.
However, it is well-known in the art to use different materials for layers between the anode and cathode to come up with specific properties of those materials. In a related art, Thompson teaches using different materials for adjacent hole blocking layers (Thompson [0102] – “The blocking layer preferably has a HOMO energy level lower than the HOMO energy levels of the EL. Larger differences in HOMO energy levels correspond to better hole blocking ability. The HOMO of the materials of the blocking layer are preferably at least about 50, 100, 200, 300, 400, 500 meV (milli-electronvolts) or more deeper than the HOMO level of an adjacent layer in which holes 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose materials for two adjacent hole blocking layers such that the LUMO energy level decreases sequentially in the at least two hole blocking sub-layers, a HOMO energy level decreases sequentially in the at least two bole blocking sub-layers, and the LUMO energy level of each of the at least two hole blocking sub-layers is lower than a LUMO energy level of the light-emitting layer.
The ordinary artisan would have been motivated to integrate teachings of Thompson into Liao structure in the manner set forth above for, at least, this integration provide a well-known method of forming different layers of an organic light-emitting diode with different materials that functions in specific ways as needed.
Regarding claim 6, Liao teaches claim 1 from which claim 6 depends.
But, Liao does not expressly disclose wherein an energy level difference L2 between the LUMO energy level of the light-emitting layer and the LUMO energy level of one hole blocking sub-layer with a highest LUMO energy level among the at least two hole blocking sub-layers satisfies: L2 ≤ 0.1 eV; and the hole blocking sub-layer with the highest LUMO energy level has the LUMO energy level closest to the LUMO energy level of the light-emitting layer.
Thompson teaches using different example compounds with different energy levels – see Thompson [0102] and [0104].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose materials for two adjacent hole blocking layers that the energy difference will be less than for equal to 0.15 (Thompson [0104] – “Differences in LUMO energy levels between the two layers in some embodiments can be less than about 500 meV, 200 meV, 100 meV, 50 meV, or even smaller”). Furthermore, Thompson teaches energy levels of the light-emitting layer may be between two other layer (see [0095]). Therefore, the material for the highest LUMO energy can be chosen to be closest to the LUMO energy of the light-emitting layer.
The ordinary artisan would have been motivated to integrate teachings of Thompson into Liao structure in the manner set forth above for, at least, this integration provide a well-known method of forming different layers of an organic light-emitting diode with different materials that functions in specific ways as needed.
Regarding claim 7, the combination of Liao and Thompson teaches the organic light-emitting diode of claim 6, wherein the energy level difference L2 between the LUMO energy level of the light-emitting layer and the LUMO energy level of the hole blocking sub-layer with the highest LUMO energy level among the at least two hole blocking stiff-layers satisfies: 1.2 ≤  0.08 eV (Thompson [0104] – “Differences in LUMO 50 meV, or even smaller”).
Regarding claim 8, Liao teaches claim 1 from which claim 8 depends.
But, Liao does not expressly disclose wherein in the hole blocking layer, an energy level difference H1 between a HOMO energy level of at least one of the at least two hole blocking sub-layers and a HOMO energy level of the light-emitting layer has a value range: 0.2 eV ≤ H1 ≤ 0.5 eV.
However, it is well-known in the art to use different materials for layers between the anode and cathode to come up with specific properties of those materials. In a related art, Thompson teaches using different example compounds with different energy levels – see Thompson [0095], [0102], [0104].
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of energy level of hole blocking layer (result-effective at least insofar as energy level of hole blocking layer affects the device) in order to optimize the functionality of the device (see MPEP §2144.05) to arrive at 0.2 eV ≤ H1 ≤ 0.5 eV.
       Regarding claim 9, the combination of Liao and Thompson teaches claim 8 from which claim 9 depends.
But, the combination does not expressly disclose wherein in the hole blocking layer, the energy level difference H1 between the HOMO energy level of the at least 
However, it is well-known in the art to use different materials for layers between the anode and cathode to come up with specific properties of those materials. In a related art, Thompson teaches using different example compounds with different energy levels – see Thompson [0095], [0102], [0104].
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of energy level of hole blocking layer (result-effective at least insofar as energy level of hole blocking layer affects the device) in order to optimize the functionality of the device (see MPEP §2144.05) to arrive at 0.3 eV ≤ Hi ≤ 0.4 eV.
Regarding claim 12, the combination of Liao and Thompson teaches claim 7 from which claim 12 depends.
But, the combination does not expressly disclose wherein a thickness T2 of one of the at least two hole blocking sub-layers which abuts against the light-emitting layer has a value range: 2 nm < T2 < 3 mu.
However, Liao teaches “wherein the first hole-blocking layer and the second hole-blocking layer each has a thickness in the range of from 1 nm to 80 nm” – claim 6.
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 
Regarding claim 13, the combination of Liao and Thompson teaches claim 12 from which claim 13 depends.
But, the combination does not expressly disclose wherein the thickness T2 of the one of the at least two hole blocking sub-layers which abuts against, the light-emitting layer has a value range: 2.3 nm < T2 < 2.8 nm.
However, Liao teaches “wherein the first hole-blocking layer and the second hole-blocking layer each has a thickness in the range of from 1 nm to 80 nm” – claim 6.
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using the thickness ranges disclosed in the prior art of record to arrive at the recited limitation.
Allowable Subject Matter
       Claims 16-17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 16: wherein the LUMO energy level of each of the at least two hole blocking sub-layers is higher than a Fermi energy level of the second electrode, a HOMO energy level of the light-emitting layer is lower than a Fermi energy level of the first electrode, and a HOMO energy level of each of the at least two hole blocking sub-layers is lower than the HOMO energy level of the light-emitting layer.
Regarding claim 17: wherein a LUMO energy level of at least one of the at least two hole blocking sub-layers is higher than a Fermi energy level of the second electrode, a HOMO energy level of each of the at least two hole blocking sub-layers is lower than HOMO energy level of the light-emitting layer, and the HOMO energy level of the light-emitting layer is lower than a Fermi energy level of the first electrode.  
Regarding claim 19: wherein along a direction from the second electrode to the light-emitting layer, the LUMO energy level decreases sequentially in the at least two hole blocking sub- layers, the LUMO energy level of each of the at least two hole blocking sub-layers is lower than a LUMO energy level of the light-emitting layer, and the LUMO energy level of each of the at least two hole blocking sub-layers is higher than a LUMO energy level of the electron transport layer; and wherein along the direction from the second electrode to the light-emitting layer, a LUMO energy level of the electron blocking layer, the LUMO energy level of the light- emitting layer, the LUMO energy level of the electron transport layer, a LUMO energy level of the electron injection layer, and a Fermi energy level of the second electrode decrease sequentially.  
Regarding claim 20: wherein along a direction from the second electrode to the light-emitting layer, a highest occupied molecular orbital (HOMO) energy level 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898